The plaintiff, a guest of a tenant in the defendant’s apartment house, left the premises at 2:30 a.m. and fell on a slippery step on defendant’s property leading down to the public sidewalk. The atmosphere was misty, damp, and it was cold. Snow had been cleared from the premises and rock salt scattered on the area. Judgment of the City Court of Mount Vernon, entered on the verdict of a jury in favor of plaintiff, reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the verdict are affirmed. There is no evidence of failure to exercise reasonable care. In any event, if actionable negligence were shown a new trial would be granted because of errors in disposing of the requests to charge. Appeal from order dismissed, without costs. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.